DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The Office acknowledges the amendment dated 04 August 2022, in which: 
Claims 1-24 and 26-31 are currently pending.
Claims 1, 12, 13, 20, 24, 26, 28 and 29 are amended.
Claim 25 is canceled. 
Claim 31 is newly added.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 10-18 and 31 under 35 U.S.C. 103 as being unpatentable over Appleby et al. (US 2019/0310369, hereinafter “Appleby”) in view of Smith et al. (US 2019/0387168, hereinafter “Smith”).
With respect to claim 1 (Currently Amended), Appleby teaches a head mounted device (Appleby: Para. [0029]; Fig. 1, HMD 100), comprising:
an eye portion configured to face an eye of a user wearing the head mounted device (Appleby: Fig. 1, eyeglass frame of the HMD 100), wherein the eye portion includes a display (Appleby: Para. [0029]; Fig. 1, display 110);
at least one light emitter (Appleby: Fig. 4A-D, emitter 406) configured to emit light for illuminating at least a portion of a nose of the user (Appleby: Para. [0062]); and
at least one image sensor (Appleby: Fig. 4A-D, sensor 404) configured to capture an image of at least a portion of the nose of the user for use in determining a shift or a rotation of the head mounted device relative to the user (Appleby: Paras. [0062] and [0076]; Fig. 4A, sensor 404 is configured to detect light emitted by light emitter 406 reflected off a surface of an object to determine the presence of the object).
Appleby fails to expressly disclose:
determine a shift relative to the nose of the user.
However, Smith discloses:
determine a shift relative to the nose of the user (Smith: Para. [0126] – [0127], [0153] and [0193], the wearable device detects that the device slips down the user's nose, the wearable device may shift the location of the pixels or change the position of a virtual object in the 3D user interface to accommodate this change in position).
Therefore, it would be obvious to one of ordinary skill in the art to modify the HMD as taught by Appleby, to incorporate identifying features in each periocular region or in an overlapped periocular region, as taught by Smith, in order to determine a shift of the HMD relative to the nose of the user (Smith: Para. [0153]).

With respect to claim 31 (New), the combination of Appleby as modified by Smith teaches the head mounted device of claim 1, further comprising:
one or more processors configured to determine the shift or the rotation of the head mounted device relative to the nose of the user by tracking a shift of one or more nasal features in the image (Smith: Figs. 13A-C; Para. [0126] – [0127], [0153] and [0193]).

With respect to claim 2, the combination of Appleby as modified by Smith teaches the head mounted device of claim 1, further comprising:
a light guide optically coupled to the at least one light emitter and configured to direct light from the at least one light emitter, at a position away from the portion of the nose, to the portion of the nose (Appleby: Fig. 4A, optical element 408).

With respect to claim 3, the combination of Appleby as modified by Smith teaches the head mounted device of claim 1, further comprising:
a light guide optically coupled to the at least one image sensor and configured to direct light from the portion of the nose to the at least one image sensor at a position away from the portion of the nose (Appleby: Fig. 4A, optical element 408).

With respect to claim 4, the combination of Appleby as modified by Smith teaches the head mounted device of claim 1, wherein the eye portion is a first eye portion configured to face a first eye of the user, and
wherein the head mounted device further comprises:
a second eye portion configured to face a second eye of the user (Appleby: Fig. 1, left and right display devices of HMD 100); and
a bridge portion between the first eye portion and the second eye portion  (Appleby: Fig. 1, bridge connecting left and right display devices)

With respect to claim 5, the combination of Appleby as modified by Smith teaches the head mounted device of claim 4, further comprising:
a light guide at the bridge portion (Appleby: Para. [0062]; Fig. 4A, 408).

With respect to claim 6, the combination of Appleby as modified by Smith teaches the head mounted device of claim 5, wherein the at least one light emitter and the at least one image sensor are in optical communication with a first end of the light guide, and
wherein a second end of the light guide is configured for optical communication with the nose of the user (Appleby: Fig. 4A; Para. [0062]).

With respect to claim  7, the combination of Appleby as modified by Smith teaches the head mounted device of claim 5, wherein the at least one light emitter is in optical communication with a first end of the light guide, wherein a second end of the light guide is configured for optical communication with the nose of the user, and
wherein the at least one image sensor is configured for direct optical communication with the nose of the user (Appleby: Para. [0062]).

With respect to claim 10, the combination of Appleby as modified by Smith teaches the head mounted device of claim 4, wherein the at least one image sensor is positioned at a nose-facing side of the bridge portion (Appleby: Para. [0062]).

With respect to claim 11, the combination of Appleby as modified by Smith teaches the head mounted device of claim 1, wherein the at least one light emitter comprises a light emitting diode configured to output red light or near infrared light (Appleby: Para. [0062]).

With respect to claim 12 (Currently Amended), the combination of Appleby as modified by Smith teaches the head mounted device of claim 1, further comprising:
one or more processors (Appleby: Fig. 2, processor(s) 216) configured to determine, based at least in part on the image captured by the image sensor, the shift or the rotation of the head mounted device relative to the user (Smith: Fig. 13A-C; Para. [0126] – [0127], [0153] and [0193], the wearable device detects that the device slips down the user's nose, the wearable device may shift the location of the pixels or change the position of a virtual object in the 3D user interface to accommodate this change in position).

Apparatus claim 13 is drawn to the apparatus corresponding to the method of using same as claimed in claim (1).  Therefore, apparatus claim (13) corresponds to method claim (1), and is rejected for the same reasons of anticipation as used above.

With respect to claim 14, the combination of Appleby as modified by Smith teaches the system of claim 13, wherein the light emitter and the image sensor are positioned at a bridge portion of the head mounted device that is positioned between a first eye portion of the head mounted device and a second eye portion of the head mounted device (Appleby: Fig 1; Fig. 4A).

With respect to claim 15, the combination of Appleby as modified by Smith teaches the system of claim 13, further comprising:
at least one light guide configured to provide optical communication between the nose of the user and at least one of the light emitter or the image sensor (Appleby: Para. [0063]).

With respect to claim 16, the combination of Appleby as modified by Smith teaches the system of claim 15, wherein the at least one light guide includes a beveled end (Appleby: Fig. 4A; Para. [0064]).

With respect to claim 17, the combination of Appleby as modified by Smith teaches the system of claim 15, wherein the at least one light guide is configured to direct light from the light emitter to the nose of the user, collect light reflected from the nose of the user, and direct the reflected light to the image sensor (Appleby: Fig. 4A; Para. [0064]).

With respect to claim 18, the combination of Appleby as modified by Smith teaches the system of claim 15, wherein the at least one light guide is configured to direct light from the light emitter to the nose of the user, and
wherein the image sensor is configured to directly detect light reflected from the nose of the user (Appleby: Fig. 4A; Para. [0064]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Appleby in view of Smith, as applied above, and further in view of Sakatsume (US 2020/0192105, hereinafter “Sakatsume”).
With respect to claim 8, the combination of Appleby as modified by Smith teaches the head mounted device of claim 4.
Appleby fails to expressly disclose further comprising:
a first light guide at the bridge portion; and
a second light guide at the bridge portion.
However, Sakatsume discloses:
a first light guide at the bridge portion; and
a second light guide at the bridge portion (Sakatsume: Paras. [0044], [0090]; Fig. 5, light guide plates 11A, 11B).
Therefore, it would be obvious to one of ordinary skill in the art to modify the HMD as taught by Appleby, to incorporate changing the color of emitted light based on the skin color of the user, as taught by Sakatsume, in order to create a more immersive environment (Sakatsume: Para. [0150]).

With respect to claim 9, the combination of Appleby as modified by Smith and Sakatsume teaches the head mounted device of claim 8, wherein the at least one light emitter is in optical communication with a first end of the first light guide, and the at least one image sensor is in optical communication with a first end of the second light guide, and
wherein a second end of the first light guide is configured for optical communication with the nose of the user, and a second end of the second light guide is configured for optical communication with the nose of the user (Sakatsume: Paras. [0044], [0090]; Fig. 5, light guide plates 11A, 11B).

Claims 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kaehler et al. (US 2018/0096503, hereinafter “Kaehler”) in view of Smith.
With respect to claim 20 (Currently Amended), Kaehler teaches a method, comprising:
obtaining, from an image sensor of a head mounted device, a first image of at least a portion of a nose of a user wearing the head mounted device (Kaehler: Fig. 15A-C, 1510 receiving a first image from inward facing imaging system);
obtaining, from the image sensor of the head mounted device, a second image of at least a portion of the periocular features of the user (Kaehler: Figs. 15A-C, 1520 receiving a second image from inward facing imaging system);
determining, based at least in part on the first image and the second image, a shift or a rotation of the head mounted device relative to the user (Kaehler: Para. [0157]; Fig. 16, 1630); and
adjusting a calibration used for eye tracking of the user based at least in part on the shift or the rotation of the head mounted device (Kaehler: Para. [0283]; Fig. 16, 1640).
Kaehler fails to expressly disclose:
determine a shift relative to the nose of the user, and
imaging the nose of the user
However, Smith discloses:
determine a shift relative to the nose of the user (Smith: Paras. [0126] – [0127], [0153] and [0193], the wearable device detects that the device slips down the user's nose, the wearable device may shift the location of the pixels or change the position of a virtual object in the 3D user interface to accommodate this change in position), and
imaging portions of the nose of the user (Smith: Para. [0153]; Figs. 13A-C, a portion of the region 1312a may overlap with a portion of the region 1312b). 
Therefore, it would be obvious to one of ordinary skill in the art to modify the HMD as taught by Appleby, to incorporate identifying features in each periocular region or in an overlapped periocular region, as taught by Smith, in order to determine a shift of the HMD relative to the nose of the user (Smith: Para. [0153]).

With respect to claim 21, the combination of Kaehler as modified by Smith teaches the method of claim 20, wherein determining the shift or the rotation of the head mounted device comprises:
determining a shift of one or more pixels in the second image relative to the first image (Kaehler: Para. [0159] – [0161]).

With respect to claim 22, the combination of Kaehler as modified by Smith teaches the method of claim 21, wherein the one or more pixels depict at least one of dermal features of the nose or subdermal features of the nose (Smith: Para. [0123]).

With respect to claim 23, the combination of Kaehler as modified by Smith teaches the method of claim 20, further comprising:
performing eye tracking of the user based at least in part on the adjusted calibration; and
adjusting a content of a display of the head mounted device based at least in part on performing eye tracking (Kaehler: Para. [0148]).

With respect to claim 24 (Currently Amended), the combination of Kaehler as modified by Smith teaches the method of claim 20, wherein the first image and the second image are obtained by the image sensor based at least in part on an illumination of at least the portion of the nose of the user by a light emitter (Kaehler: Para. [0140])

Claims 19 and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Appleby in view of Kaehler and Smith.
With respect to claim 19, the combination of Appleby as modified by Smith teaches the system of claim 13, wherein the memory and the one or more processors are further configured to:
Appleby discloses calibrating the HMD, for example, at paragraphs [0052], however, fails to expressly disclose adjust a calibration used for eye tracking of the user based at least in part on the shift or the rotation of the head mounted device.
However, Kaehler discloses adjust a calibration used for eye tracking of the user based at least in part on the shift or the rotation of the head mounted device (Kaehler: Para. [0283]; Fig. 16, 1640).
Therefore, it would be obvious to one of ordinary skill in the art to modify the device, as taught by Appleby and Smith, to incorporate periodically down sampling images produced by the eye cameras, as taught by Kaehler, in order to conserve computational resources as the wearable device may not need detailed, high-resolution information of the periocular region to determine the relative position (Kaehler: Para. [0121]).

With respect to claim 26 (Currently Amended), Appleby teaches a non-transitory computer-readable medium storing a set of instructions, the set of instructions comprising:
one or more instructions that, when executed by one or more processors of a head mounted device, cause the head mounted device to:
monitor, using an image sensor, at least a portion of a nose of a user wearing the head mounted device (Appleby: Para. [0062]);
determine, based at least in part on monitoring the nose of the user, a shift or a rotation of the head mounted device relative to the user (Appleby: Paras. [0062] and [0076]; Fig. 4A, sensor 404 is configured to detect light emitted by light emitter 406 reflected off a surface of an object to determine the presence of the object);
Appleby discloses calibrating the HMD, for example, at paragraphs [0052], however, fails to expressly disclose adjust a calibration used for eye tracking of the user based at least in part on the shift or the rotation of the head mounted device.
However, Kaehler discloses adjust a calibration used for eye tracking of the user based at least in part on the shift or the rotation of the head mounted device (Kaehler: Para. [0283]; Fig. 16, 1640).
Therefore, it would be obvious to one of ordinary skill in the art to modify the device, as taught by Appleby to incorporate periodically down sampling images produced by the eye cameras, as taught by Kaehler, in order to conserve computational resources as the wearable device may not need detailed, high-resolution information of the periocular region to determine the relative position (Kaehler: Para. [0121]).
Appleby fails to expressly disclose:
determine a shift or a rotation relative to the nose of the user.
However, Smith discloses:
determine a shift or a rotation relative to the nose of the user (Smith: Para. [0126] – [0127], [0153] and [0193], the wearable device detects that the device slips down the user's nose, the wearable device may shift the location of the pixels or change the position of a virtual object in the 3D user interface to accommodate this change in position).
Therefore, it would be obvious to one of ordinary skill in the art to modify the HMD as taught by Appleby, to incorporate identifying features in each periocular region or in an overlapped periocular region, as taught by Smith, in order to determine a shift of the HMD relative to the nose of the user (Smith: Para. [0153]).

With respect to claim 27, the combination of Appleby as modified by Kaehler and Smith teaches the non-transitory computer-readable medium of claim 26, wherein the one or more instructions, when executed by the one or more processors of the head mounted device, further cause the head mounted device to:
output light, from a light emitter, toward the nose of the user (Appleby: Para. [0062]).

With respect to claim 28 (Currently Amended), the combination of Appleby as modified by Kaehler and Smith teaches the non-transitory computer-readable medium of claim 26, wherein the one or more instructions, that cause the head mounted device to monitor the nose of the user, cause the head mounted device to:
obtain images of at least the portion of the nose of the user using the image sensor (Appleby: Para. [0062]).

With respect to claim 29 (Currently Amended), the combination of Appleby as modified by Kaehler and Smith teaches the non-transitory computer-readable medium of claim 26, wherein the one or more instructions, that cause the head mounted device to determine the shift or the rotation of the head mounted device, cause the head mounted device to:
determine a shift of one or more pixels in images of at least the portion of the nose of the user obtained by the image sensor (Kaehler: Para. [0159] – [0161]).

With respect to claim 30, the combination of Appleby as modified by Kaehler and Smith teaches the non-transitory computer-readable medium of claim 26, wherein the one or more instructions, when executed by the one or more processors of the head mounted device, further cause the head mounted device to:
perform eye tracking of the user based at least in part on the adjusted calibration (Kaehler: Para. [0148]).

Response to Arguments/Amendments/Remarks
Applicant’s arguments with respect to claims 1-24 and 26-30 have been considered but are moot because the arguments do not apply to the combination of references used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN EARLES whose telephone number is (571)272-4628.  The examiner can normally be reached on Monday - Thursday at 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN EARLES/Primary Examiner, Art Unit 2625